DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “wherein at least one of the first and second spool apparatus may be for use in at least one of distributed temperature sensing (DTS), distributed pressure sensing (DPS) and distributed acoustic sensing (DAS)”.  This limitation is indefinite as the term “may be for use” makes it unclear if any further limitation is required of the spool apparatuses.
Further, the limitation “the first and second spool apparatus” lacks antecedent basis in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 10, 11-15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Cruts (US Patent No. 1,522,868).
In reference to claim 1, Cruts discloses a through-bore spool apparatus (Fig. 1) for use in deploying multiple spoolable media 8, 15 and 16 in a bore, the through-bore spool apparatus comprising: 
a first spool 7 comprising a first spool axis and a first spoolable medium 8 wound around the first spool axis (Fig. 1); and 
a second spool 17 comprising a second spool axis and a second spoolable medium 15 wound around the second spool axis (Fig. 1); 
wherein the first and second spoolable media 8 and 15 are de-spoolable simultaneously (Fig. 1, lowering of device 9 would inherently require both spools 7 and 17 to de-spool simultaneously) from the respective first and second spools 7 and 17 during movement of the through-bore spool apparatus along a bore 5 (Fig. 1).
In reference to claim 5, Cruts discloses a third spool 18 comprising a third spool axis and a third spoolable medium 16 wound around the third spool axis (Fig. 1). 
In reference to claim 10, Cruts does not disclose distributed temperature sensing, distributed pressure sensing or distributed acoustic sensing.  However, the spoolable media 15 or 16 are inherently capable of being used in such applications.
In reference to claim 11, Cruts discloses that the first spoolable media 8 comprises a strength member (page 1, line 72) and the second spoolable media 15 comprises an electrical conductor (page 1, line 100).
(Claims 12 and 13 are addressed separately below.)
In reference to claim 14, Cruts discloses that both the first and second spools 7 and 17 comprise a bobbin upon which the associated spoolable media is wound (Fig. 1). 
In reference to claim 15, Cruts discloses that the first and second spools 7 and 17 comprise respective bobbins (Fig. 1).

In reference to claim 19, Cruts discloses a method for deploying multiple spoolable media 8, 15 and 16 within a bore 5, comprising: 
locating a through-bore spool apparatus within the bore 5 (Fig. 1, the entirety of the apparatus is shown, part of which extends into the bore 5), wherein the through-bore spool apparatus comprises a first spool 7 comprising a first spoolable medium 8 and a second spool 17 comprising a second spoolable medium 15; and 
moving the through-bore spool apparatus through the bore 5 while simultaneously (Fig. 1, lowering of device 9 would inherently require both spools 7 and 17 to de-spool simultaneously) de-spooling the first and second spoolable media 8 and 15 from the respective first and second spools 7 and 17.

In reference to claim 20, Cruts discloses a through-bore spool apparatus for deploying a loop of a spoolable medium within a bore, the through-bore spool apparatus comprising:
a first spool comprising a first length of the spoolable medium wound thereon, wherein the first length of the spoolable medium comprises a first end of the spoolable medium; and
a second spool comprising a second length of the spoolable medium thereon, wherein the second length of the spoolable medium comprises a second end of the spoolable medium;
wherein the first and second ends of the spoolable medium are de-spoolable simultaneously (Fig. 1, lowering of device 9 would inherently require both spools 7 and 17 to de-spool simultaneously) from their respective first and second spools during movement of the through-bore spool apparatus along a bore.

Separately in reference to claims 1, 12 and 13, Cruts discloses a through-bore spool apparatus (Fig. 1) for use in deploying multiple spoolable media 15 and 16 in a bore, the through-bore spool apparatus comprising: 
a first spool 17 comprising a first spool axis and a first spoolable medium 15 wound around the first spool axis (Fig. 1); and 
a second spool 18 comprising a second spool axis and a second spoolable medium 16 wound around the second spool axis (Fig. 1); 
wherein the first and second spoolable media 15 and 16 are de-spoolable simultaneously (Fig. 1, both spools 17 and 18 are simultaneously operated by hand crank 29) from the respective first and second spools 17 and 18 during movement of the through-bore spool apparatus along a bore 5 (Fig. 1).
In reference to claim 12, Cruts discloses that the first and second spoolable media 15 and 16 are defined by a continuous spoolable medium (Fig. 1, the media form a continuous conductive loop with device 9), with a first length of the continuous spoolable medium 15 wound on the first spool 17, and a second length of the continuous spoolable medium 16 may be wound on the second spool 18.
In reference to claim 13, Cruts discloses that the continuous spoolable medium 15/16 is defined by wherein the first and second lengths 15 and 16 of the continuous spoolable medium 15/16 are deployable simultaneously to form a loop of elongate medium in the bore 5 (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cruts (US Patent No. 1,522,868) in view of Hill (US Patent Application Publication No. 2003/0226667).
In reference to claim 18, Cruts fails to disclose that wherein at least one of the first and second spoolable media is wound on a respective spool to form a plurality of wrap segments arranged axially along the respective spool axis, wherein adjacent wrap segments partially overlap in the axial direction, and wherein each wrap segment comprises a first wrap layer wound in a first axial direction over a first axial distance, and a second wrap layer wound over the first wrap layer in a reverse second axial direction over a second axial distance greater than the first axial distance, the spoolable medium extending from the second wrap layer of one wrap segment to the first wrap layer of an adjacent wrap segment.
Hill discloses a spoolable media is wound T on a respective spool (Fig. 4) to form a plurality of wrap segments arranged axially along the respective spool axis (Fig. 4), wherein adjacent wrap segments partially overlap in the axial direction, and wherein each wrap segment comprises a first wrap layer wound in a first axial direction over a first axial distance, and a second wrap layer wound over the first wrap layer in a reverse second axial direction over a second axial distance greater than the first axial distance, the spoolable medium extending from the second wrap layer of one wrap segment to the first wrap layer of an adjacent wrap segment (Fig. 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to wrap multiple overlapping wrap segments around the spool so that more of the spoolable media can be disposed on the spool.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,346,172.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent entirely anticipate the claims of the present invention.

Allowable Subject Matter
Claims 2-4, 6-9, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
This indication is contingent upon the double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nitsche et al. (US Patent No. 11,066,906) discloses a similar system with two spools 204 and 206 and Auzerais et al. (US Patent Application Publication No. 2008/0272931) discloses a system with a first spool 41 and a second spool 40 (Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



12/07/22